EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (“Amendment”) is made as of
November 26, 2013 (“Effective Date”) among MANITEX INTERNATIONAL, INC., a
Michigan corporation, MANITEX, INC., a Texas corporation, MANITEX SABRE, INC., a
Michigan corporation, BADGER EQUIPMENT COMPANY, a Minnesota corporation, and
MANITEX LOAD KING, INC., a Michigan corporation (each, individually a “US
Borrower,” and collectively the “US Borrowers”) and MANITEX LIFTKING, ULC, an
Alberta company (the “Canadian Borrower” and, together with the US Borrowers,
the “Borrowers” and each individually, a “Borrower”) and COMERICA BANK, a Texas
banking association (in its individual capacity, “Comerica”), as US Agent, US
Swing Line Lender, a US Issuing Lender and a US Lender, COMERICA BANK, a Texas
banking association and authorized foreign bank under the Bank Act (Canada),
through its Toronto branch (in its individual capacity, “Comerica Canada”) as
Canadian Agent, Canadian Swing Line Lender, Canadian Issuing Lender and a
Canadian Lender, and all other Lenders from time to time party hereto
(collectively, the “Lenders”).

PRELIMINARY STATEMENT

The Borrowers, US Agent, Canadian Agent and the Lenders entered into a Credit
Agreement dated August 19, 2013, as amended by that First Amendment to Credit
Agreement dated as of October 15, 2013 (as amended the “Credit Agreement”)
providing terms and conditions governing certain loans and other credit
accommodations extended by the US Agent, Canadian Agent and Lenders to Borrowers
(“Obligations”).

Borrowers, US Agent, Canadian Agent and the Lenders have agreed to amend the
terms of the Credit Agreement as provided in this Amendment.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

a. The following definition of “Specialized Equipment Export Facility” is hereby
added to Section 1.1 of the Credit Agreement in the appropriate alphabetical
order:

“Specialized Equipment Export Facility means that revolving loan facility
provided by Comerica Bank to Canadian Borrower to finance the costs of material
and labor of certain contracts for the manufacture of specialized transporters
or other equipment for export from Canada pursuant to the terms of the second
amended and restated letter agreement, by and between Comerica Bank and Canadian
Borrower, dated as of November 12, 2013.



--------------------------------------------------------------------------------

b. The definition of “Consolidated Fixed Charge Coverage Ratio” in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Consolidated Fixed Charge Coverage Ratio shall mean as of any date of
determination thereof, the ratio of (i) Consolidated EBITDA for Applicable
Measuring Period ending on such date, Consolidated EBITDA, plus any cash
distributions received from non-North American Subsidiaries, minus EBITDA from
any non-North America Subsidiaries, minus unfinanced Capital Expenditures during
such period, minus Distributions, to (ii) Consolidated Fixed Charges for
Applicable Measuring Period ending on such date, all as determined on a
consolidated basis for Parent and its Subsidiaries in accordance with GAAP.”

c. The definition of “Consolidated Fixed Charges” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Consolidated Fixed Charges shall mean, for any period, the sum, without
duplication, of (i) all Consolidated Interest Expense paid or payable in cash in
respect of such period on Consolidated Funded Debt, plus (ii) all scheduled
principal payments paid or payable on Consolidated Funded Debt, for the period
of determination, plus (iii) paid or payable Capitalized Lease payments for the
period of determination, plus (iv) income taxes paid in cash; provided, however,
all of the aforementioned fixed charges shall exclude fixed charges of all
non-North America Subsidiaries.”

d. The definition of “Canadian Borrowing Base” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Canadian Borrowing Base shall mean, as of any date of determination thereof,
without duplication, an amount equal to the sum of:

(a) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Accounts; plus

(b) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Canadian Accounts; plus

(c) the sum of (x) 50% of Canadian Borrowing Base Obligors’ Eligible Inventory
(excluding work-in-process Eligible Inventory); plus (y) the lesser of (i) 30%
of Canadian Borrowing Base Obligors’ work-in-process Eligible Inventory which is
properly classified under GAAP as work-in-process inventory, or
(ii) CDN$850,000; provided, however, the sum of amounts determined under
(x) plus the amount determined under (y) shall not exceed CDN$5,500,000; minus

(d) Priority Payables;

provided that (x) the Canadian Borrowing Base shall be determined on the basis
of the most current Canadian Borrowing Base Certificate required or permitted to
be submitted hereunder, and (y) any reserves or other adjustments established by
the Canadian Agent or the Majority Canadian Revolving Credit Lenders on the
basis of any subsequent collateral audits conducted hereunder, all in accordance
with ordinary and customary asset-based lending standards, as reasonably
determined by the Canadian Agent and the Majority Canadian Revolving Credit
Lenders. For greater certainty, Eligible Accounts and Eligible Inventory shall
not include Inventory financed pursuant to the Specialized Equipment Export
Facility and Accounts derived therefrom and provided, further such Inventory
financed by the Specialized Equipment Export Facility and Accounts derived
therefrom shall be detailed in a schedule to the Canadian Borrowing Base
Certificate.”

 

- 2 -



--------------------------------------------------------------------------------

e. Paragraph (f) of Section 13.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(f) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency; provided, however, the applicable Majority Lenders shall have ten
(10) days from the date of receipt of a copy of the proposed amendment,
modification or supplement to object to such amendment, modification or
supplement to this Agreement (or other Loan Document), provided further that if
an objection is not raised within the foregoing time period, the proposed
amendment, modification or supplement shall become effective.”

f. Schedule 8.2(Permitted Liens) to the Credit Agreement is hereby amended to
add the liens of record on the trademark Powerfold and the schedule is hereby
restated in its entirety and attached hereto as Schedule 8.2.

3. Representations and Warranties. The Borrowers represent, warrant, and agree
that:

a. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct as of such earlier date.

b. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms. The Credit Agreement, as
amended, along with each related document, agreement and instrument, is ratified
and confirmed and shall remain in full force and effect and the Credit Parties
further represent and warrant that they have taken all actions necessary to
authorize the execution and performance of such documents.

c. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

d. As applicable to each such Credit Party, the articles of incorporation,
articles of formation, articles of amalgamation, bylaws, operating agreements
and resolutions and incumbency certificates of the Borrowers and the Guarantors
delivered to US Agent and Canadian Agent in connection with the Credit Agreement
on or about August 19, 2013, have not been repealed, amended or modified since
the date of delivery thereof and that same remain in full force and effect.

4. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

5. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the laws of the
State of Michigan without regard to principles of conflicts of law.

6. No Defenses. The Credit Parties acknowledge, confirm, and warrant to US
Agent, Canadian Agent and the Lenders that as of the date hereof the Credit
Parties have absolutely no defenses, claims, rights of set-off, or counterclaims
against US Agent, Canadian Agent and the Lenders under, arising out of, or in
connection with, this Amendment, the Credit Agreement, the Loan Documents and/or
the individual advances under the Obligations, or against any of the
indebtedness evidenced or secured thereby.

 

- 3 -



--------------------------------------------------------------------------------

7. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.

8. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by the Credit Parties and the Lenders.
In executing this Amendment, the Credit Parties are not relying on any promise
or commitment of US Agent, Canadian Agent and/or the Lenders that is not in
writing signed by the applicable Agent and/or the Lenders.

9. Acknowledgment and Consent of Guarantors. Each of the US Credit Parties has
guaranteed the payment and performance of the Obligations by Borrowers pursuant
to Guaranty dated August 19, 2013 (the “Guaranty”). Each of the Guarantors, by
singing below, acknowledges and consents to the execution, delivery and
performance of this Amendment, and agrees that the Guaranty remains in full
force and effect. Each of the Guarantors further represents that it is in
compliance with all of the terms and conditions of its Guaranty.

10. Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of US Agent, Canadian Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.

11. Post-Closing Agreement Extension. The Borrowers and Agent hereby agree to
exercise the thirty (30) day extension to the Post-Closing Agreement thereby
extending the date for delivery of items 2, 5, 6 and 8 of the Post-Closing
Agreement from November 15, 2013 to December 15, 2013.

12. Effectiveness and Counterparts. This Amendment may be executed in as many
counterparts as US Agent, Canadian Agent, the Lenders and the Borrowers deem
convenient, and shall become effective upon delivery to US Agent and Canadian
Agent of: (i) all executed counterparts hereof from the Lenders and from
Borrowers and each of the Guarantors; (ii) the documents listed on the Closing
Checklist attached hereto as Exhibit A; and (iii) any other documents or items
which US Agent or Canadian Agent may require to carry out the terms hereof.

[Signature Page Follows]

 

- 4 -



--------------------------------------------------------------------------------

This Second Amendment to Credit Agreement is executed and delivered on the
Effective Date.

 

COMERICA BANK, as US Agent By:   /s/ James Q. Goudie Its:   VP & AGM

 

COMERICA BANK, as US Lender, as US Issuing Lender, and as US Swing Line Lender
By:   /s/ James Q. Goudie Its:   VP & AGM

 

COMERICA BANK, as Canadian Agent By:   /s/ Omer Ahmed Its:   Portfolio Manager

 

COMERICA BANK, as Canadian Lender, as Canadian Issuing Lender, and as Canadian
Swing Line Lender By:   /s/ Omer Ahmed Its:   Portfolio Manager

 

- 5 -



--------------------------------------------------------------------------------

[Signature Page – US Lender]

 

FIFTH THIRD BANK, as US Lender By:   /s/ Matthew Berman     Print Name: Matthew
Berman Its:   Officer     Title

 

- 6 -



--------------------------------------------------------------------------------

[Signature Page – US Lender]

 

HSBC BANK USA, N.A By:   /s/ Daniel K. Sabol     Print Name: Daniel K. Sabol
Its:   Vice President     Title

 

- 7 -



--------------------------------------------------------------------------------

[Signature Page US Borrowers]

 

MANITEX INTERNATIONAL, INC. By:   /s/ David H. Gransee   David H. Gransee Its:  
Vice President

 

MANITEX, INC. By:   /s/ David H. Gransee   David H. Gransee Its:   Vice
President

 

MANITEX SABRE, INC. By:   /s/ David H. Gransee   David H. Gransee Its:   Vice
President

 

BADGER EQUIPMENT COMPANY By:   /s/ David H. Gransee   David H. Gransee Its:  
Vice President

 

MANITEX LOAD KING, INC. By:   /s/ David H. Gransee   David H. Gransee Its:  
Secretary

 

- 8 -



--------------------------------------------------------------------------------

[Signature Page Canadian Borrower]

 

MANITEX LIFTKING, ULC By:   /s/ David H. Gransee   David H. Gransee Its:   Vice
President and CFO

 

- 9 -



--------------------------------------------------------------------------------

[Signature Page US Guarantors]

 

GUARANTORS:     MANITEX INTERNATIONAL, INC.     MANITEX, INC. By:   /s/ David H.
Gransee     By:   /s/ David H. Gransee   David H. Gransee       David H. Gransee
Its:   Vice President     Its:   Vice President MANITEX SABRE, INC.     BADGER
EQUIPMENT COMPANY By:   /s/ David H. Gransee     By:   /s/ David H. Gransee  
David H. Gransee       David H. Gransee Its:   Vice President     Its:   Vice
President MANITEX LOAD KING, INC.     LIFTKING, INC. By:   /s/ David H. Gransee
    By:   /s/ David H. Gransee   David H. Gransee       David H. Gransee Its:  
Vice President     Its:   Secretary MANITEX, LLC     By:   /s/ David H. Gransee
        David H. Gransee       Its:   Vice President      

 

- 10 -